Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 2/22/2022 has been entered.
Claim Objections
The following claims are objected to because of the following informalities:  
A double inclusion limitation appears for the following terms that has been cited previously: In claim 1, line 5; in claim 7, line 3; in claim 19, line 7; and in claim 20, line 7 for "an inverted container"; further, in claim 1, line 5; in claim 19, line 7; in claim 20, line 7 for “a liquid substance”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8, 11-12 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall (WO 2019010393). 
Regarding claim 1, Marshall discloses a liquid dispensing assembly for housing an inverted container to facilitate substantially complete dispensing of a liquid from the inverted container (fig.1-17), the liquid dispensing assembly comprising: a housing (1102), comprising: an interior space (space within 1102) configured to receive an inverted container (1220) containing a liquid substance, a socket (socket around 1302, 
Regarding claim 2, Marshall discloses the housing is configured to enclose the inverted container within the interior space of the housing (see fig.11). 
Regarding claim 3, Marshall discloses the housing comprises a first housing portion and a second housing portion disconnectably mountable to one another to enclose the interior space (first housing 1204 and second housing 1103 via 1208).
Regarding claim 5, Marshall discloses the socket is provided in the first housing portion (see component of 1150, 1302 with socket being in 1204, fig.13). 
Regarding claim 6, Marshall discloses the pump assembly is carried by the first housing portion (1104 and 1402 are on 1204). 
Regarding claim 8, Marshall discloses the housing is at least partially see-through to enable viewing the inverted container (see page 21, paragraph [0014]). 
Regarding claim 11, Marshall discloses the socket extends downward from an internal wall of the housing and in fluid communication with an opening formed through said internal wall (see fig.13, socket extends downward from top surface wall of 1150). 
Regarding claim 12, Marshall discloses the internal wall provides a partition that divides the interior space of the housing into a first subspace (space around 1302) and a second subspace (space within 1150 outside of socket), wherein the first subspace is configured to receive the inverted container, and wherein fluid communication between the pump assembly and the socket is provided through the second subspace (see fig.13). 
Regarding claim 19, Marshall discloses a liquid dispensing assembly for housing an inverted container to facilitate substantially complete dispensing of a liquid from the inverted container (fig.1-17), the liquid dispensing assembly comprising: a housing (1102), comprising: a first housing portion and a second housing portion disconnectably mountable to one another to enclose an interior space of the housing (first housing 1204 and second housing 1103 via 1208; interior space between 1204 and 1103), the interior space of the housing configured to receive an inverted container (1220) containing a liquid substance, a socket (socket around 1302, see fig.13) provided in the first housing portion and arranged within the interior space of the housing, for receiving a neck (1222) of the inverted container; and a pump assembly (1402, via manual lever 1104; page 21, paragraph [0014]) carried by the first housing portion of the housing (1104 and 1402 are on 1204), said pump assembly in fluid communication with the socket of the housing and operable from outside the housing to dispense fluid from the inverted container (via 1104), through the neck of the inverted container and via a delivery aperture (1406) of the pump assembly located outside the housing (similar to 110 in fig.1). 
Regarding claim 20, Marshall discloses a liquid dispensing assembly for housing an inverted container to facilitate substantially complete dispensing of a liquid from the inverted container (fig.1-17), the liquid dispensing assembly comprising: a housing (1102), comprising: a first housing portion and a second housing portion disconnectably mountable to one another to enclose an interior space of the housing (first housing 1204 and second housing 1103 via 1208; interior space between 1204 and 1103), the interior space of the housing configured to receive an inverted container (1220) containing a liquid substance, a socket (socket around 1302, see fig.13) provided in the first housing portion and arranged within the interior space of the housing, for receiving a neck (1222) of the inverted container, the socket extending downward from an internal wall of the housing and in fluid communication with an opening formed through said internal wall; a pump assembly (1402, via manual lever 1104; page 21, paragraph [0014]) carried by the first housing portion of the housing (see fig.13, socket extends downward from top surface wall of 1150), said pump assembly in fluid communication with the socket of the housing and operable from outside the housing to dispense fluid from the inverted container (via 1104), through the neck of the inverted container and via a delivery aperture (1406) of the pump assembly located outside the housing (similar to 110 in fig.1); and an internal wall formed in the first housing portion, the internal wall providing a partition that divides the interior space of the housing into a first subspace (space around 1302) and a second subspace (space within 1150 outside of socket), wherein the first subspace is configured to receive the inverted container, and wherein fluid communication between the pump assembly and the socket is provided through the second subspace (see fig.13).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

  	Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall (WO 2019010393).	
Regarding claim 7, Marshall does not disclose the first housing portion comprises a pair of cutouts arranged at opposite sides of a top end of the first housing portion configured to facilitate inserting a subject’s fingers therethrough to manually grasp an inverted container housed within the first housing portion. Instead, Marshall teaches 
“front cover 1103 is hingedly connected to back place 1204 (Figure 12) by hinge pins 1206. Front cover 1103 is held in a closed position by catch 1208 when the dispenser 1100 is ready for use. Catch 1208 may be released allowing front cover 1103 to rotate about hinge pins 1206 to provide access to refill unit 1120 and semi-permanent reservoir 1150” (page 21, [0013]). At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to make cuts for the purpose of replacing the inverted container because Applicant has not disclosed that such cuts provides an advantage, is used for a particular purpose, or solves a stated problem other than being able to replace the inverted container in which the device of Marshall performs the same function. Further, one of ordinary skill in the art, would have expected Marshall’s cover and applicant’s invention, to perform equally well with either 
Regarding claim 17, Marshall discloses the pump assembly comprises a plunger (808), a flange (see flange around 808 in fig.10), and a delivery spout (spout of 1406), the delivery spout comprising the delivery aperture (1406), and further wherein the delivery spout is operable to reciprocate the plunger to dispense a quantity of said liquid substance from the inverted container (808 as a piston pump, see [0058]). Marshall is silent in disclosing said flange and delivery spout are located outside the housing. At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to extend the flange and the delivery spout to outside the housing because Applicant has not disclosed that such an extension provides an advantage, is used for a particular purpose, or solves a stated problem other than discharging the liquid to an object outside of the dispenser in which the device of Marshall performs the same function. Further, one of ordinary skill in the art, would have expected Marshall’s         flange and spout, and applicant’s invention, to perform equally well with either locations as taught by Marshall or the claimed invention because both locations would perform the same function of dispensing liquid to an object outside of the device.
 	Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall (WO 2019010393) in view of Ganzeboom (US 5,732,853).
	Marshall is silent in disclosing the possibility of having a delivery conduit arranged within the second subspace, wherein the delivery conduit extends from and is in fluid communication with the socket, and wherein the pump assembly extends from .
Claims 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall (WO 2019010393) in view of Osgar (US 5,102,010).
Marshall discloses a seal “refill container 104 includes at least one sealing member 114 that is configured to seal the interior of the refill container 104 until the refill container 104 is connected to the reservoir 106” ([0023]). Marshal is silent in disclosing a spike arranged at the socket, the spike configured to perforate a perforable membrane carried by the neck of the inverted container and establish fluid communication between the inverted container and the socket; and the spike comprises at least one through opening providing fluid communication between the neck of the inverted container and the pump assembly. However, Osgar teaches the obviousness of having a spike (134) being arranged at the socket (via 110 on 20), the spike configured to perforate a .
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Osgar (US 5,102,010):
Regarding claim 1, Osgar discloses a liquid dispensing assembly for housing an inverted container to facilitate substantially complete dispensing of a liquid from the inverted container (fig.1-17), the liquid dispensing assembly comprising:
a housing (102), comprising: an interior space (space within 102) configured to receive an inverted container (16) containing a liquid substance, a socket (116) arranged within the interior space of the housing (see fig.10), for receiving a neck of the inverted container (see fig.11, 20 in 116); and a pump assembly (190) carried by the housing (via 104, see fig.12), said pump assembly in fluid communication with the socket (via 146, 154, 112, 136) of the housing and operable from outside the housing (see fig.12) to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754